Case: 16-17079   Date Filed: 07/07/2017   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                               No. 16-17079
                           Non-Argument Calendar
                         ________________________

                D.C. Docket No. 3:15-cv-00121-MCR-EMT



JAMES R. WELCOME,

                                                            Plaintiff-Appellant,

                                    versus

RAYMOND E. MABUS,
Secretary of the Navy,

                                                           Defendant-Appellee.

                         ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                               (July 7, 2017)

Before TJOFLAT, JORDAN and ROSENBAUM , Circuit Judges.

PER CURIAM:
              Case: 16-17079    Date Filed: 07/07/2017   Page: 2 of 3


      James Welcome appeals the District Court’s grant of the Secretary of the

Navy’s motion to dismiss, or, in the alternative, for summary judgment, in his

lawsuit under the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e-2, and

the Americans With Disabilities Act (“ADA”), 42 U.S.C. § 12112(a). Welcome

argues that the district court erred when it dismissed his complaint on the ground

that he had waived all of his claims by pursuing an appeal of those claims to the

Federal Circuit Court of Appeals after the Merit Systems Protection Board

(“MSPB”) entered an unfavorable ruling.

      We review de novo a district court’s order granting a motion to dismiss.

McGinley v. Houston, 361 F.3d 1328, 1330 (11th Cir. 2004).

      If a civil service employee is removed from his position, the employee may

appeal the removal to the MSPB. 5 U.S.C. §§ 7512, 7513(d). When the employee

appeals the removal to the MSPB and asserts that it was based totally or partially

on race discrimination, he has brought a “mixed case.” See 29 C.F.R.

§ 1614.302(a). If the employee asserts a mixed claim before the MSPB and

receives an adverse ruling, one of the employee’s options is to seek judicial review

of the MSPB’s decision, through either the Federal Circuit Court of Appeals or the

federal district court. See 5 U.S.C. § 7703(a)(1), (b)(1); Chappell v. Chao, 388

F.3d 1373, 1375 (11th Cir. 2004).




                                         2
               Case: 16-17079     Date Filed: 07/07/2017    Page: 3 of 3


      If the employee chooses to appeal the personnel claims to the Court of

Appeals, he abandons his discrimination claims because that Court lacks

jurisdiction to hear such claims. See 5 U.S.C. § 7703; Chappell, 388 F.3d at 1374.

Thus, if the employee wants to pursue any type of discrimination claim on appeal,

he must file a complaint in a United States District Court, as a district court is the

only forum in which an employee can seek review of both parts of a mixed claim.

Chappell, 388 F.3d at 1375–76. In short, in appealing the MSPB decision to the

Federal Circuit Court of Appeals, he waives his right to pursue in that Court not

only any discrimination claims he raised before the MSPB, but any other

discrimination claims arising out of the same facts as well. Id. at 1378.

      After receiving unfavorable decisions from the MSPB, Welcome chose to

pursue an appeal in the Federal Circuit, which lacked jurisdiction over his

discrimination claims. He thereby waived his right to appeal any discrimination

claims he raised before the MSPB. See Chappell, 388 F.3d at 1375–76, 1378. All

of the claims he raised in the instant case before the District Court were either

directly raised before the MSPB, or were based on the facts that gave rise to the

claims he presented to the MSPB. Therefore, the District Court correctly

determined that he had waived all claims and dismissed his lawsuit.

      AFFIRMED.




                                           3